DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1, 16, 17 of U.S. Patent No. 11,269,455 in view of Son (US 2017/0010707 A1, Published January 12, 2017).

Present Application
US Patent 11,269,455
1. A touch screen display comprises: 

a display configured to render frames of data into visible images; 

a compressible dielectric layer; a sensor layer, adjacent to the compressible dielectric layer, having 

a plurality of electrodes, 
wherein the sensor layer and the compressible dielectric layer facilitate touch sense functionality based on electrode signals having a drive signal component and a receive signal component, 
wherein a wherein the plurality of electrodes includes a plurality of row electrodes and a plurality of column electrodes, 


wherein the plurality of row electrodes is separated from the plurality of column electrodes by a dielectric material and wherein the plurality of row electrodes and the plurality of row electrodes form a plurality of cross points; 

a plurality of drive-sense circuits coupled to at least some of the plurality of electrodes to generate a plurality of sensed signals, 
wherein each the plurality of drive-sense circuits includes a first conversion circuit and a second conversion circuit, and 

wherein, when a drive-sense circuit of the plurality of drive-sense circuits is enabled to monitor a corresponding electrode of the plurality of electrodes, the first conversion circuit is configured to convert the receive signal component into a sensed signal of the plurality of sensed signals and the second conversion circuit is configured to generate the drive signal component from the sensed signal of the plurality of sensed signals; 

a processing module that includes at least one memory that stores operational instructions and at least one processing circuit that executes the operational instructions to perform operations that include: 

receiving the plurality of sensed signals, wherein the sensed signals indicate variations in mutual capacitance associated with the plurality of cross points; 

generating based on the plurality of sensed signals, capacitance image data associated with the plurality of cross points that includes positive capacitance variation data corresponding to positive variations of the capacitance image data from a nominal value and negative capacitance variation data corresponding to negative variations of the capacitance image data from the nominal value; and 














processing the negative capacitance variation data to determine a compressive touch condition of the touch screen display by a non-conductive object.

1. A touch screen display comprises: 

a display configured to render frames of data into visible images; 





a plurality of electrodes integrated into the display to facilitate touch sense functionality based on electrode signals having a drive signal component and a receive signal component, wherein the plurality of electrodes includes a plurality of row electrodes and a plurality of column electrodes, 





wherein the plurality of row electrodes is separated from the plurality of column electrodes by a dielectric material and wherein the plurality of row electrodes and the plurality of row electrodes form a plurality of cross points; 

a plurality of drive-sense circuits coupled to at least some of the plurality of electrodes to generate a plurality of sensed signals, wherein each the plurality of drive-sense circuits includes a first conversion circuit and a second conversion circuit, and 

wherein, when a drive-sense circuit of the plurality of drive-sense circuits is enabled to monitor a corresponding electrode of the plurality of electrodes, the first conversion circuit is configured to convert the receive signal component into a sensed signal of the plurality of sensed signals and the second conversion circuit is configured to generate the drive signal component from the sensed signal of the plurality of sensed signals; 

a processing module that includes at least one memory that stores operational instructions and at least one processing circuit that executes the instructions to perform operations that include: 


receiving the plurality of sensed signals, wherein the sensed signals indicate variations in mutual capacitance associated with the plurality of cross points; 

generating based on the plurality of sensed signals, capacitance image data associated with the plurality of cross points that includes positive capacitance variation data corresponding to positive variations of the capacitance image data from a nominal value and negative capacitance variation data corresponding to negative variations of the capacitance image data from the nominal value; 


identifying noise in the capacitance image data based on the positive capacitance variation data, and the negative capacitance variation data; determining, based on the noise in the capacitance image data, an upper threshold and a lower threshold; 

generating compensated capacitance image data, based on the upper threshold and the lower threshold, to compensate for the noise in the capacitance image data; and 

processing the compensated capacitance image data to determine a proximal condition of the touch screen display.
13. The touch screen display of claim 1, wherein each of the electrodes comprise: a transparent conductive trace placed in a layer of the touch screen display, wherein the transparent conduction trace is constructed of one or more of: Indium Tin Oxide (ITO), Graphene, Carbon Nanotubes, Thin Metal Films, Silver Nanowires Hybrid Materials, Aluminum-doped Zinc Oxide (AZO), Amorphous Indium-Zinc Oxide, Gallium-doped Zinc Oxide (GZO), or poly(3,4-ethylenedioxythiophene) (PEDOT).

16. The touch screen display of claim 1, wherein each of the electrodes comprise: a transparent conductive trace placed in a layer of the touch screen display, wherein the transparent conduction trace is constructed of one or more of: Indium Tin Oxide (ITO), Graphene, Carbon Nanotubes, Thin Metal Films, Silver Nanowires Hybrid Materials, Aluminum-doped Zinc Oxide (AZO), Amorphous Indium-Zinc Oxide, Gallium-doped Zinc Oxide (GZO), or poly(3,4-ethylenedioxythiophene) (PEDOT).


14. A method for use in a touch screen display comprises: 

providing a display configured to render frames of data into visible images, 

the display including a sensor layer having a plurality of electrodes and a compressible dielectric layer adjacent to the sensor layer, 

wherein the sensor layer and the compressible dielectric layer facilitate touch sense functionality based on electrode signals having a drive signal component and a receive signal component, 

wherein a wherein the plurality of electrodes includes a plurality of row electrodes and a plurality of column electrodes, 

wherein the plurality of row electrodes is separated from the plurality of column electrodes by a dielectric material and wherein the plurality of row electrodes and the plurality of row electrodes form a plurality of cross points; 

generating, via a plurality of drive-sense circuits coupled to at least some of the plurality of electrodes, a plurality of sensed signals, wherein each the plurality of drive-sense circuits includes a first conversion circuit and a second conversion circuit, and 

wherein, when a drive-sense circuit of the plurality of drive-sense circuits is enabled to monitor a corresponding electrode of the plurality of electrodes, the first conversion circuit is configured to convert the receive signal component into a sensed signal of the plurality of sensed signals and the second conversion circuit is configured to generate the drive signal component from the sensed signal of the plurality of sensed signals; 

receiving, at a processing module that includes at least one memory and at least one processing circuit, the plurality of sensed signals, wherein the sensed signals indicate variations in mutual capacitance associated with the plurality of cross points; 

generating, via the processing module and based on the plurality of sensed signals, capacitance image data associated with the plurality of cross points that includes positive capacitance variation data corresponding to positive variations of the capacitance image data from a nominal value and negative capacitance variation data corresponding to negative variations of the capacitance image data from the nominal value; 
















processing the negative capacitance variation data to determine a compressive touch condition of the touch screen display by a non-conductive object.
17. A method for use in a touch screen display comprises: 

providing a display configured to render frames of data into visible images; 





providing a plurality of electrodes integrated into the display to facilitate touch sense functionality based on electrode signals having a drive signal component and a receive signal component, 

wherein the plurality of electrodes includes a plurality of row electrodes and a plurality of column electrodes, 

wherein the plurality of row electrodes is separated from the plurality of column electrodes by a dielectric material and wherein the plurality of row electrodes and the plurality of row electrodes form a plurality of cross points; 

generating, via a plurality of drive-sense circuits coupled to at least some of the plurality of electrodes, a plurality of sensed signals, wherein each the plurality of drive-sense circuits includes a first conversion circuit and a second conversion circuit, and 

wherein, when a drive-sense circuit of the plurality of drive-sense circuits is enabled to monitor a corresponding electrode of the plurality of electrodes, the first conversion circuit is configured to convert the receive signal component into a sensed signal of the plurality of sensed signals and the second conversion circuit is configured to generate the drive signal component from the sensed signal of the plurality of sensed signals; 

receiving, at a processing module that includes at least one memory and at least one processing circuit, the plurality of sensed signals, wherein the sensed signals indicate variations in mutual capacitance associated with the plurality of cross points; 

generating, via the processing module and based on the plurality of sensed signals, capacitance image data associated with the plurality of cross points that includes positive capacitance variation data corresponding to positive variations of the capacitance image data from a nominal value and negative capacitance variation data corresponding to negative variations of the capacitance image data from the nominal value; 

identifying, via the processing module, noise in the capacitance image data based on the positive capacitance variation data, and the negative capacitance variation data; 

determining, via the processing module and based on the noise in the capacitance image data, an upper threshold and a lower threshold; 

generating, via the processing module, compensated capacitance image data, based on the upper threshold and the lower threshold, to compensate for the noise in the capacitance image data; and 

processing, via the processing module, the compensated capacitance image data to determine a proximal condition of the touch screen display.




Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 13, 14 of the present application overlap and encompass the scope of claims 1, 16. 17 of U.S. Patent No. 11,269,455, and vice-versa, with the exception that claims 1, 16. 17 of U.S. Patent No. 11,269,455 does not disclose “a compressible dielectric layer; a sensor layer, adjacent to the compressible dielectric layer.”
However, Son (US 2017/0010707 A1, Published January 12, 2017) does disclose a compressible dielectric layer; a sensor layer, adjacent to the compressible dielectric layer (Son at Figs. 3-4, first compressible dielectric layer 140, drive electrode layer 120 and sense electrode layer 110).
claims 1, 16. 17 of U.S. Patent No. 11,269,455 discloses a base touch input device upon which the claimed invention is an improvement.  Son discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to claims 1, 16. 17 of U.S. Patent No. 11,269,455 the teachings of Son for the predictable result of measuring both the location as well as a force of touch with high resolution and improved reliability of interconnections (Son at ¶ [0013]).

Claims 1, 13, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1, 16, 17 of U.S. Patent No. 11,269,456 in view of Son (US 2017/0010707 A1, Published January 12, 2017).

Present Application
US Patent 11,269,456
1. A touch screen display comprises: 

a display configured to render frames of data into visible images; 

a compressible dielectric layer; a sensor layer, adjacent to the compressible dielectric layer, 

having a plurality of electrodes, 
wherein the sensor layer and the compressible dielectric layer facilitate touch sense functionality based on electrode signals having a drive signal component and a receive signal component, 


wherein a wherein the plurality of electrodes includes a plurality of row electrodes and a plurality of column electrodes, 


wherein the plurality of row electrodes is separated from the plurality of column electrodes by a dielectric material and wherein the plurality of row electrodes and the plurality of row electrodes form a plurality of cross points; 

a plurality of drive-sense circuits coupled to at least some of the plurality of electrodes to generate a plurality of sensed signals, 
wherein each the plurality of drive-sense circuits includes a first conversion circuit and a second conversion circuit, and 

wherein, when a drive-sense circuit of the plurality of drive-sense circuits is enabled to monitor a corresponding electrode of the plurality of electrodes, the first conversion circuit is configured to convert the receive signal component into a sensed signal of the plurality of sensed signals and the second conversion circuit is configured to generate the drive signal component from the sensed signal of the plurality of sensed signals; 

a processing module that includes at least one memory that stores operational instructions and at least one processing circuit that executes the operational instructions to perform operations that include: 

receiving the plurality of sensed signals, wherein the sensed signals indicate variations in mutual capacitance associated with the plurality of cross points; 

generating based on the plurality of sensed signals, capacitance image data associated with the plurality of cross points that includes positive capacitance variation data corresponding to positive variations of the capacitance image data from a nominal value and negative capacitance variation data corresponding to negative variations of the capacitance image data from the nominal value; and 











processing the negative capacitance variation data to determine a compressive touch condition of the touch screen display by a non-conductive object.

1. A touch screen display comprises: 

a display configured to render frames of data into visible images; 




a plurality of electrodes integrated into the display to facilitate touch sense functionality based on electrode signals having a drive signal component and a receive signal component, 



wherein the plurality of electrodes includes a plurality of row electrodes and a plurality of column electrodes, 


wherein the plurality of row electrodes is separated from the plurality of column electrodes by a dielectric material and wherein the plurality of row electrodes and the plurality of row electrodes form a plurality of cross points; 

a plurality of drive-sense circuits coupled to at least some of the plurality of electrodes to generate a plurality of sensed signals, wherein each the plurality of drive-sense circuits includes a first conversion circuit and a second conversion circuit, and 

wherein, when a drive-sense circuit of the plurality of drive-sense circuits is enabled to monitor a corresponding electrode of the plurality of electrodes, the first conversion circuit is configured to convert the receive signal component into a sensed signal of the plurality of sensed signals and the second conversion circuit is configured to generate the drive signal component from the sensed signal of the plurality of sensed signals; 

a processing module that includes at least one memory that stores operational instructions and at least one processing circuit that executes the instructions to perform operations that include: 


receiving the plurality of sensed signals, wherein the sensed signals indicate variations in mutual capacitance associated with the plurality of cross points; 

generating based on the plurality of sensed signals, capacitance image data associated with the plurality of cross points that includes positive capacitance variation data corresponding to positive variations of the capacitance image data from a nominal value and negative capacitance variation data corresponding to negative variations of the capacitance image data from the nominal value; 

identifying a presence of water on the touch screen display based on the positive capacitance variation data, and the negative capacitance variation data; 

generating compensated capacitance image data to compensate for effects of the water on the touch screen display in the capacitance image data; and 

processing the compensated capacitance image data to determine a proximal condition of the touch screen display.
13. The touch screen display of claim 1, wherein each of the electrodes comprise: a transparent conductive trace placed in a layer of the touch screen display, wherein the transparent conduction trace is constructed of one or more of: Indium Tin Oxide (ITO), Graphene, Carbon Nanotubes, Thin Metal Films, Silver Nanowires Hybrid Materials, Aluminum-doped Zinc Oxide (AZO), Amorphous Indium-Zinc Oxide, Gallium-doped Zinc Oxide (GZO), or poly(3,4-ethylenedioxythiophene) (PEDOT).

16. The touch screen display of claim 1, wherein each of the electrodes comprise: a transparent conductive trace placed in a layer of the touch screen display, wherein the transparent conduction trace is constructed of one or more of: Indium Tin Oxide (ITO), Graphene, Carbon Nanotubes, Thin Metal Films, Silver Nanowires Hybrid Materials, Aluminum-doped Zinc Oxide (AZO), Amorphous Indium-Zinc Oxide, Gallium-doped Zinc Oxide (GZO), or poly(3,4-ethylenedioxythiophene) (PEDOT).






14. A method for use in a touch screen display comprises: 

providing a display configured to render frames of data into visible images, 

the display including a sensor layer having a plurality of electrodes and a compressible dielectric layer adjacent to the sensor layer, 

wherein the sensor layer and the compressible dielectric layer facilitate touch sense functionality based on electrode signals having a drive signal component and a receive signal component, 

wherein a wherein the plurality of electrodes includes a plurality of row electrodes and a plurality of column electrodes, 

wherein the plurality of row electrodes is separated from the plurality of column electrodes by a dielectric material and wherein the plurality of row electrodes and the plurality of row electrodes form a plurality of cross points; 

generating, via a plurality of drive-sense circuits coupled to at least some of the plurality of electrodes, a plurality of sensed signals, wherein each the plurality of drive-sense circuits includes a first conversion circuit and a second conversion circuit, and 

wherein, when a drive-sense circuit of the plurality of drive-sense circuits is enabled to monitor a corresponding electrode of the plurality of electrodes, the first conversion circuit is configured to convert the receive signal component into a sensed signal of the plurality of sensed signals and the second conversion circuit is configured to generate the drive signal component from the sensed signal of the plurality of sensed signals; 

receiving, at a processing module that includes at least one memory and at least one processing circuit, the plurality of sensed signals, wherein the sensed signals indicate variations in mutual capacitance associated with the plurality of cross points; 

generating, via the processing module and based on the plurality of sensed signals, capacitance image data associated with the plurality of cross points that includes positive capacitance variation data corresponding to positive variations of the capacitance image data from a nominal value and negative capacitance variation data corresponding to negative variations of the capacitance image data from the nominal value; 











processing the negative capacitance variation data to determine a compressive touch condition of the touch screen display by a non-conductive object.
17. A method for use in a touch screen display comprises: 

providing a display configured to render frames of data into visible images; 





providing a plurality of electrodes integrated into the display to facilitate touch sense functionality based on electrode signals having a drive signal component and a receive signal component, 

wherein the plurality of electrodes includes a plurality of row electrodes and a plurality of column electrodes, 

wherein the plurality of row electrodes is separated from the plurality of column electrodes by a dielectric material and wherein the plurality of row electrodes and the plurality of row electrodes form a plurality of cross points; 

generating, via a plurality of drive-sense circuits coupled to at least some of the plurality of electrodes, a plurality of sensed signals, wherein each the plurality of drive-sense circuits includes a first conversion circuit and a second conversion circuit, and 

wherein, when a drive-sense circuit of the plurality of drive-sense circuits is enabled to monitor a corresponding electrode of the plurality of electrodes, the first conversion circuit is configured to convert the receive signal component into a sensed signal of the plurality of sensed signals and the second conversion circuit is configured to generate the drive signal component from the sensed signal of the plurality of sensed signals; 

receiving, at a processing module that includes at least one memory and at least one processing circuit, the plurality of sensed signals, wherein the sensed signals indicate variations in mutual capacitance associated with the plurality of cross points; 

generating, via the processing module and based on the plurality of sensed signals, capacitance image data associated with the plurality of cross points that includes positive capacitance variation data corresponding to positive variations of the capacitance image data from a nominal value and negative capacitance variation data corresponding to negative variations of the capacitance image data from the nominal value; 

identifying, via the processing module, a presence of water on the touch screen display based on the positive capacitance variation data, and the negative capacitance variation data; 

generating, via the processing module, compensated capacitance image data to compensate for effects of the water on the touch screen display in the capacitance image data; and 

processing, via the processing module, the compensated capacitance image data to determine a proximal condition of the touch screen display.





Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 13, 14 of the present application overlap and encompass the scope of claims 1, 16, 17 of U.S. Patent No. 11,269,456, and vice-versa, with the exception that claims 1, 16, 17 of U.S. Patent No. 11,269,456 does not disclose “a compressible dielectric layer; a sensor layer, adjacent to the compressible dielectric layer.”
However, Son (US 2017/0010707 A1, Published January 12, 2017) does disclose a compressible dielectric layer; a sensor layer, adjacent to the compressible dielectric layer (Son at Figs. 3-4, first compressible dielectric layer 140, drive electrode layer 120 and sense electrode layer 110).
Claims 1, 16, 17 of U.S. Patent No. 11,269,456 discloses a base touch input device upon which the claimed invention is an improvement.  Son discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to claims 1, 16. 17 of U.S. Patent No. 11,269,455 the teachings of Son for the predictable result of measuring both the location as well as a force of touch with high resolution and improved reliability of interconnections (Son at ¶ [0013]).

Claims 1, 14, 15, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 1, 14, 15, 16 of U.S. Patent No. 11,397,492 in view of Son (US 2017/0010707 A1, Published January 12, 2017).
Present Application
US Patent 11,397,492
1. A touch screen display comprises: 

a display configured to render frames of data into visible images; 

a compressible dielectric layer; 

a sensor layer, adjacent to the compressible dielectric layer, having a plurality of electrodes, 
wherein the sensor layer and the compressible dielectric layer facilitate touch sense functionality based on electrode signals having a drive signal component and a receive signal component, 
wherein a wherein the plurality of electrodes includes a plurality of row electrodes and a plurality of column electrodes, 


wherein the plurality of row electrodes is separated from the plurality of column electrodes by a dielectric material and wherein the plurality of row electrodes and the plurality of row electrodes form a plurality of cross points; 

a plurality of drive-sense circuits coupled to at least some of the plurality of electrodes to generate a plurality of sensed signals, 
wherein each the plurality of drive-sense circuits includes a first conversion circuit and a second conversion circuit, and 

wherein, when a drive-sense circuit of the plurality of drive-sense circuits is enabled to monitor a corresponding electrode of the plurality of electrodes, the first conversion circuit is configured to convert the receive signal component into a sensed signal of the plurality of sensed signals and the second conversion circuit is configured to generate the drive signal component from the sensed signal of the plurality of sensed signals; 

a processing module that includes at least one memory that stores operational instructions and at least one processing circuit that executes the operational instructions to perform operations that include: 

receiving the plurality of sensed signals, wherein the sensed signals indicate variations in mutual capacitance associated with the plurality of cross points; 

generating based on the plurality of sensed signals, capacitance image data associated with the plurality of cross points that includes positive capacitance variation data corresponding to positive variations of the capacitance image data from a nominal value and negative capacitance variation data corresponding to negative variations of the capacitance image data from the nominal value; and 

processing the negative capacitance variation data to determine a compressive touch condition of the touch screen display by a non-conductive object.

1. A touch screen display comprises: 

a display configured to render frames of data into visible images; 



a plurality of electrodes integrated into the display to facilitate touch sense functionality based on electrode signals having a drive signal component and a receive signal component, wherein the plurality of electrodes includes a plurality of row electrodes and a plurality of column electrodes, wherein the plurality of row electrodes is separated from the plurality of column electrodes by a dielectric material and 


wherein the plurality of row electrodes and the plurality of row electrodes form a plurality of cross points; a plurality of drive-sense circuits coupled to at least some of the plurality of electrodes to generate a plurality of sensed signals, 

wherein each the plurality of drive-sense circuits includes a first conversion circuit and a second conversion circuit, and 




wherein, when a drive-sense circuit of the plurality of drive-sense circuits is enabled to monitor a corresponding electrode of the plurality of electrodes, the first conversion circuit is configured to convert the receive signal component into a sensed signal of the plurality of sensed signals and the second conversion circuit is configured to generate the drive signal component from the sensed signal of the plurality of sensed signals; 

a processing module that includes at least one memory that stores operational instructions and at least one processing circuit that executes the operational instructions to perform operations that include: 

receiving the plurality of sensed signals, wherein the sensed signals indicate variations in mutual capacitance associated with the plurality of cross points; 

generating based on the plurality of sensed signals, capacitance image data associated with the plurality of cross points that includes positive capacitance variation data corresponding to positive variations of the capacitance image data from a nominal value and negative capacitance variation data corresponding to negative variations of the capacitance image data from the nominal value; and 

processing the positive capacitance variation data and the negative capacitance variation data to determine a shape of an object on the touch screen display.




14. A method for use in a touch screen display comprises: 

providing a display configured to render frames of data into visible images, 

the display including a sensor layer having a plurality of electrodes and a compressible dielectric layer adjacent to the sensor layer, 

wherein the sensor layer and the compressible dielectric layer facilitate touch sense functionality based on electrode signals having a drive signal component and a receive signal component, 

wherein a wherein the plurality of electrodes includes a plurality of row electrodes and a plurality of column electrodes, 

wherein the plurality of row electrodes is separated from the plurality of column electrodes by a dielectric material and wherein the plurality of row electrodes and the plurality of row electrodes form a plurality of cross points; 

generating, via a plurality of drive-sense circuits coupled to at least some of the plurality of electrodes, a plurality of sensed signals, wherein each the plurality of drive-sense circuits includes a first conversion circuit and a second conversion circuit, and 

wherein, when a drive-sense circuit of the plurality of drive-sense circuits is enabled to monitor a corresponding electrode of the plurality of electrodes, the first conversion circuit is configured to convert the receive signal component into a sensed signal of the plurality of sensed signals and the second conversion circuit is configured to generate the drive signal component from the sensed signal of the plurality of sensed signals; 

receiving, at a processing module that includes at least one memory and at least one processing circuit, the plurality of sensed signals, wherein the sensed signals indicate variations in mutual capacitance associated with the plurality of cross points; 

generating, via the processing module and based on the plurality of sensed signals, capacitance image data associated with the plurality of cross points that includes positive capacitance variation data corresponding to positive variations of the capacitance image data from a nominal value and negative capacitance variation data corresponding to negative variations of the capacitance image data from the nominal value; 


processing the negative capacitance variation data to determine a compressive touch condition of the touch screen display by a non-conductive object.
14. A method for use in a touch screen display comprises: 

providing a display configured to render frames of data into visible images; 





providing a plurality of electrodes integrated into the display to facilitate touch sense functionality based on electrode signals having a drive signal component and a receive signal component, 

wherein the plurality of electrodes includes a plurality of row electrodes and a plurality of column electrodes, 

wherein the plurality of row electrodes is separated from the plurality of column electrodes by a dielectric material and wherein the plurality of row electrodes and the plurality of row electrodes form a plurality of cross points; 

generating, via a plurality of drive-sense circuits coupled to at least some of the plurality of electrodes, a plurality of sensed signals, wherein each the plurality of drive-sense circuits includes a first conversion circuit and a second conversion circuit, and 

wherein, when a drive-sense circuit of the plurality of drive-sense circuits is enabled to monitor a corresponding electrode of the plurality of electrodes, the first conversion circuit is configured to convert the receive signal component into a sensed signal of the plurality of sensed signals and the second conversion circuit is configured to generate the drive signal component from the sensed signal of the plurality of sensed signals; 

receiving, at a processing module that includes at least one memory and at least one processing circuit, the plurality of sensed signals, wherein the sensed signals indicate variations in mutual capacitance associated with the plurality of cross points; 

generating, via the processing module and based on the plurality of sensed signals, capacitance image data associated with the plurality of cross points that includes positive capacitance variation data corresponding to positive variations of the capacitance image data from a nominal value and negative capacitance variation data corresponding to negative variations of the capacitance image data from the nominal value; 


processing the positive capacitance variation data and the negative capacitance variation data to determine a shape of an object on the touch screen display.
15. The method of claim 14, further comprising: identifying a proximal touch condition of the touch screen display based on the positive capacitance variation data.

15. The method of claim 14, further comprising: identifying a proximal touch condition of the touch screen display based on the positive capacitance variation data.

16. The method of claim 15, wherein identifying the proximal touch condition includes a proximal touch of the touch screen display by a finger.
16. The method of claim 15, wherein identifying the proximal touch condition includes a proximal touch of the touch screen display by a finger.




Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 14, 15, 16 of the present application overlap and encompass the scope of claims 1, 14, 15, 16 of U.S. Patent No. 11,397,492, and vice-versa, with the exception that claims 1, 14, 15, 16 of U.S. Patent No. 11,397,492 does not disclose “a compressible dielectric layer; a sensor layer, adjacent to the compressible dielectric layer.”
However, Son (US 2017/0010707 A1, Published January 12, 2017) does disclose a compressible dielectric layer; a sensor layer, adjacent to the compressible dielectric layer (Son at Figs. 3-4, first compressible dielectric layer 140, drive electrode layer 120 and sense electrode layer 110).
Claims 1, 14, 15, 16 of U.S. Patent No. 11,397,492 discloses a base touch input device upon which the claimed invention is an improvement.  Son discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to claims 1, 16. 17 of U.S. Patent No. 11,269,455 the teachings of Son for the predictable result of measuring both the location as well as a force of touch with high resolution and improved reliability of interconnections (Son at ¶ [0013]).

Allowable Subject Matter
Subject to the double patenting above, claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 1 and 14, these claims are allowable over the prior art because the Gray reference (US 2020/0089354 A1, Published March 19, 2020) was disqualified as prior art in US Application 17/201,360.  Additionally, none of the prior art found by the Examiner discloses the subject matter of claims 1 and 14 that was previously contemplated by Gray.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
08/04/2020